UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TRIDENT CONSTRUCTION COMPANY,          
INCORPORATED,
                Plaintiff-Appellant,
                 v.                              No. 03-1997

THE AUSTIN COMPANY,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                          (CA-02-702-2-18)

                      Argued: February 26, 2004

                      Decided: March 30, 2004

         Before WILKINS, Chief Judge, and MOTZ and
                  TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Amanda Rajsich Maybank, PRATT-THOMAS, EPTING
& WALKER, P.A., Charleston, South Carolina, for Appellant. Keith
L. Baker, BARTON, BAKER, MCMAHON & TOLLE, L.L.P.,
McLean, Virginia, for Appellee. ON BRIEF: Sean K. Trundy,
PRATT-THOMAS, EPTING & WALKER, P.A., Charleston, South
Carolina, for Appellant.
2              TRIDENT CONSTRUCTION v. THE AUSTIN CO.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

  Trident Construction Company, Inc. (Trident) appeals a district
court order granting summary judgment against it in its lawsuit
against The Austin Company (Austin) stemming from an alleged
agreement to build an airplane hangar. Finding no error, we affirm.

                                  I.*

   This case arises out of the solicitation of proposals by the Navy for
the design and construction of a "Corrosion Control Facility," includ-
ing an airplane hangar, for the Charleston (South Carolina) Air Force
Base. In 1999, Austin, which is in the business of designing and con-
structing industrial facilities, requested that American Buildings Com-
pany (American) submit a subcontract proposal to Austin for
supplying and constructing the hangar. American expressed interest
but recommended that Austin should also involve a local dealer since
the project included erection of the hangar. After American contacted
Trident, a Charleston construction contractor, the three parties alleg-
edly met in late 1999 and agreed to work together as a team to com-
pete for the Navy contract. They orally agreed that if Austin received
the contract, Trident would receive the subcontract to supply and
erect the hangar, and American would supply the materials to Trident.
Trident subsequently submitted a number of project proposals to Aus-
tin, and Austin requested certain changes.

   Austin was eventually awarded the Navy contract in June 2000 at
a price of $18,117,000—the estimated price Austin had submitted in
its proposal, which included Trident’s price for supplying and erect-

   *In reviewing a grant of summary judgment, we view the facts in the
light most favorable to the nonmoving party. See Figgie Int’l, Inc. v.
Destileria Serralles, Inc., 190 F.3d 252, 255 (4th Cir. 1999).
               TRIDENT CONSTRUCTION v. THE AUSTIN CO.                 3
ing the hangar. After receiving the contract, Austin continued to nego-
tiate with Trident. However, apparently unbeknownst to Trident,
Austin also solicited subcontract bids from other companies. Upon
hearing rumors that Austin was soliciting other bids, Trident’s presi-
dent called William Lockwood of Austin, who denied the rumors.
Nevertheless, Austin eventually subcontracted with another company
to supply and erect the hangar.

   Trident subsequently brought suit against Austin in state court,
alleging causes of action for breach of contract, breach of contract
accompanied by a fraudulent act, promissory estoppel, and unjust
enrichment. Austin removed the case to federal district court and
moved for summary judgment.

   The district court granted Austin’s motion on all claims. The court
concluded as a matter of law that the breach of contract claim was
barred by the statute of frauds because Trident’s alleged oral contract
to supply and erect the airplane hangar for Austin constituted "a con-
tract for the sale of goods for the price of $500 or more" and none of
the exceptions to the statute applied. S.C. Code Ann. § 36-2-201(1)
(West 2003). The court further ruled that even if the statute of frauds
did not bar the claim, Trident failed to forecast evidence from which
a reasonable jury could conclude that the parties entered into an
enforceable contract. The court reasoned that even if Trident and Aus-
tin agreed to enter into a subcontract in the event that Austin received
the Navy contract, Trident failed to forecast evidence that the parties
ever settled on a particular proposal or price. This failure also formed
the basis for the grant of summary judgment on Trident’s claim for
breach of contract accompanied by a fraudulent act.

   As for promissory estoppel, the court ruled that such a claim could
not be used to circumvent the statute of frauds without proof of the
existence of a contract that would be binding absent the statute.
Finally, the court disposed of the unjust enrichment claim on the
ground that it is not unjust for a general contractor to use a subcon-
tractor’s bid in obtaining a contract and yet eventually award the sub-
contract to another subcontractor.

                                  II.

   Trident contends that the district court erred in granting summary
judgment against it. Having had the benefit of oral argument and the
4             TRIDENT CONSTRUCTION v. THE AUSTIN CO.
parties’ briefs, and after careful consideration of the record and the
applicable law, we conclude that the district court correctly decided
the issues before it. Accordingly, we affirm on the reasoning of the
district court. See Trident Constr. Co. v. Austin Co., No. 2:02-0702-
18 (D.S.C. July 16, 2003).

                                                         AFFIRMED